United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                            March 15, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                              No. 05-60701
                            Summary Calendar


NAZIR NOORRUDDIN CHARANIA; MUNIRA CHARANIA; MONISHA
CHARANIA; ALI CHARANIA,

                                           Petitioners,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 577 729
                         BIA No. A73 577 730
                         BIA No. A73 556 558
                         BIA No. A73 556 569
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioners   seek    review     of    an   order    by   the     Board     of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of their claims for asylum and withholding of removal.                  They

contend that the assistance they received from counsel was so

ineffective that it impinged on their due process rights.

     As   Petitioners     raise   a   constitutional       issue,       we    have

jurisdiction to consider their petition.          See Mai v. Gonzales, 473

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
F.3d 162, 164 (5th Cir. 2006). Petitioners’ ineffective assistance

claims, however, relate to their hope of obtaining discretionary

relief under 8 U.S.C. § 1255(i).          They thus have not alleged the

deprivation of an interest vested with due process protections.

See Mireles-Valdez v. Ashcroft, 349 F.3d 213, 219 (5th Cir. 2003).

Their petition for review of the BIA’s final removal order is

therefore denied.     To the extent that the petition is construed as

seeking review from the BIA’s denial of Petitioners’ motion to

reopen on grounds of ineffective assistance and due process, it is

likewise denied.     By failing to challenge the BIA’s decision that

they   are   not   entitled   to   asylum   or   withholding   of   removal,

Petitioners have abandoned any challenge in that regard.                 See

Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003);            Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

       The petition for review is DENIED.




                                      2